
	
		II
		112th CONGRESS
		1st Session
		S. 478
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to apply a
		  100-percent continuous levy to Medicare providers and certain Federal
		  contractors with delinquent tax debt.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Contractors Accountability
			 Act.
		2.100 percent continuous
			 levy on payments to Medicare providers and suppliers
			(a)In
			 generalParagraph (3) of
			 section 6331(h) of the Internal Revenue Code of 1986 is amended by striking the
			 period at the end and inserting , or to a Medicare provider or supplier
			 under title XVIII of the Social Security Act..
			(b)Effective
			 dateThe amendment made by this section shall apply to levies
			 issued after the date of the enactment of this Act.
			3.100 percent
			 continuous levy on payments relating to real property
			(a)In
			 generalParagraph (3) of section 6331(h) of the Internal Revenue
			 Code of 1986, as amended by section 2, is amended by striking goods or
			 services and inserting real property, goods, or
			 services.
			(b)Effective
			 dateThe amendment made by this section shall apply to levies
			 issued after the date of the enactment of this Act.
			
